                                                                                                                    Case 4:19-cv-01167-JST Document 24-1 Filed 08/26/19 Page 1 of 3


                                                                                                         1

                                                                                                         2

                                                                                                         3

                                                                                                         4

                                                                                                         5

                                                                                                         6

                                                                                                         7

                                                                                                         8                                UNITED STATES DISTRICT COURT
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        10
                                                                                                             FACEBOOK, INC., a Delaware corporation and     Case No. 4:19-cv-1167-JST
                                                                                                        11   INSTAGRAM, LLC, a Delaware limited liability
                                                                                                             company,                                       [PROPOSED] ORDER GRANTING
                                                                                                        12                                                  PLAINTIFFS’ SECOND MOTION TO
                                                                                                                                 Plaintiffs,                CONTINUE CASE MANAGEMENT
                                                                                                        13                                                  CONFERENCE [L.R. 6-1(B)]
TUCKER ELLIS LLP




                                                                                                                   v.
                                                                                                        14                                                  CURRENT DATE: September 16, 2019
                                                                                                             9 XIU NETWORK (SHENZHEN) TECHNOLOGY            PROPOSED DATE: December 11, 2019
                                                                                                        15   CO., LTD. a/k/a JIUXIU NETWORK
                                                                                                             (SHENZHEN) TECHNOLOGY CO., LTD.;               TIME:         2:00 p.m.
                                                                                                        16                                                  CTRM:         Oakland – 6 – 2nd Floor
                                                                                                             9 XIU FEISHU SCIENCE AND TECHNOLOGY
                                                                                                             COMPANY LTD.;
                                                                                                        17
                                                                                                             9 XIUFEI BOOK TECHNOLOGY CO., LTD.;            Hon. Jon S. Tigar
                                                                                                        18   HOME NETWORK (FUJIAN) TECHNOLOGY
                                                                                                             CO., LTD.;
                                                                                                        19   WEI GAO a/k/a GAO WEI;
                                                                                                             ZHAOCHUN LIU a/k/a/ LIU ZHAOCHUN; and
                                                                                                        20   ZHAOPING LIU a/k/a LIU ZHAOPING,
                                                                                                        21                       Defendants.
                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28

                                                                                                                                                                                            [PROPOSED] ORDER
                                                                                                                                                                                        Case No. 4:19-cv-1167-JST
                                                                                                                     Case 4:19-cv-01167-JST Document 24-1 Filed 08/26/19 Page 2 of 3


                                                                                                         1          The Court, having read and considered Plaintiffs Second Motion to Continue Case Management

                                                                                                         2   Conference [L.R. 6-1(B)], and good cause appearing, ORDERS that the motion is GRANTED.

                                                                                                         3          It is further ORDERED that the Case Management Conference in this action is continued from

                                                                                                         4   September 16, 2019 to December 11, 2019 at 2:00 p.m. in Courtroom 6, 2nd Floor, Oakland, CA.

                                                                                                         5

                                                                                                         6          IT IS SO ORDERED.

                                                                                                         7

                                                                                                         8   DATED: _______________________                   _______________________________________
                                                                                                                                                              Jon S. Tigar
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                                                                              U.S. District Judge
                                                                                                        10

                                                                                                        11

                                                                                                        12

                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28
                                                                                                                                                             1
                                                                                                                                                                                            [PROPOSED] ORDER
                                                                                                                                                                                       CASE NO. 4:19-CV-1167-JST
                            Case 4:19-cv-01167-JST Document 24-1 Filed 08/26/19 Page 3 of 3



                1                                      CERTIFICATE OF SERVICE

                2                       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                3         I declare that I am a citizen of the United States and a resident of Los Angeles, California or
                  employed in the County of Los Angeles, State of California. I am over the age of 18 and not a party to
                4 the within action. My business address is Tucker Ellis LLP, 515 South Flower Street, Forty-Second
                  Floor, Los Angeles, California 90071-2223.
                5
                          On August 26, 2019, I served the following: [PROPOSED] ORDER GRANTING
                6 PLAINTIFFS' SECOND MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
                  [L.R. 6-l(B)] on the interested parties in this action as follows:
                7

                8     9 Xiu Network (Shenzhen) Tech. Co., Ltd.
                     a/k/a Jiuxiu Network (Shenzhen) Tech. Co.,           Zhaochun Liu a/k/a Liu Zhaochun
        ·S      9                         Ltd.
        0                                                              1002C, 10th Floor, Build A, Haide Building,
        t5+ 10         9 Xiu Feishu Science and Tech. Co., Ltd.                Nan Xin Road Xiang Nan,
        0                 9 Xiufei Book Technology Co., Ltd.          Nan Shan Street, Nanshan District, Shenzhen
        ·5     11      Home Network (Fujian) Tech. Co., Ltd.
         §                                                                     Email: Anly2016@qq.com
               12              Wei Gao a/k/a Gao Wei
        §                                                                         416257666@qq.com
        +              No. 112, Shanghai V Gu, 1 Hao Chengshi
        "'
               13                                                               32687976006@qq.com
p... Q)                  Yongxian Road, Maantang Community,
.....:i bJ)
                                                                          Zhaoping Liu a/k/a Liu Zhaoping
        "' 14
.....:i �
                      Bantian Street, Longgand District, Shenzhen
[/")
.....   0
.....:i ..-1
                                                                       1002C, 1oth Floor, Build A, Haide Building,
.....:i +
        c:
                              Email: 262740299@qq.com                          Nan Xin Road Xiang Nan,
               15
                                  493661190@qq.com                    Nan Shan Street, Nanshan District, Shenzhen
�       �
u       +      16                 793661190@qq.com                            Email: 416257666@qq.com
:::i "'
E-< :::,
        s      17                    geeai@qq.com                                3200369367@qq.com
        +
                                zubin878@foxmail.com
               18                                             DEFENDANTS
        §

               19 (X)     BY EMAIL: the above-entitled document to be served electronically by email.
        +

        � 20 (X)
        .8                BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s) addressed as above,
                          and placing each for collection and mailing on the below indicated day following the ordinary
               21         business practices at Tucker Ellis LLP. I certify I am familiar with the ordinary business
                          practices of my place of employment with regard to collection for mailing with the United States
               22         Postal Service. I am aware that on motion of the party served, service is presumed invalid if
                          postal cancellation date or postage meter date is more than one day after date of deposit or
               23         mailing affidavit.
               24 (X)      FEDERAL: I declare that I am employed in the office of a member of the bar of this Court at
                           whose direction the service was made. I declare under penalty of perjury under the laws of the
               25          United States of America that the foregoing is true and correct.
               26
                           Executed on August 26, 2019, at Los Angeles, California.
               27

               28


                                                                                       PROOF OF SERVICE OF PROPOSED ORDER
                                                                                                    Case No. 4: 19-cv-1167-JST
